Citation Nr: 1046699	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-37 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder, not otherwise specified, a 
panic disorder, a mood disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1987 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2009, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the claims file.

The Veteran, since filing her initial claim, has since listed and 
received diagnoses for other psychiatric symptoms or disorders 
that she feels she has and that she believes are related to 
service.  Based on the Veteran's contentions, private medical 
records, and subsequent treatment of the claim by the RO, the 
Board has broadened and recharacterized the issues as entitlement 
to service connection for PTSD and entitlement to service 
connection for an acquired psychiatric disorder that includes 
bipolar disorder, not otherwise specified, a panic disorder, a 
mood disorder, and a personality disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The aspect of the service connection claim that deals with PTSD 
is addressed in this decision on the merits; the remaining aspect 
of a claim for service connection for an acquired psychiatric 
disorder, including bipolar disorder, not otherwise specified, a 
panic disorder, a mood disorder, and a personality disorder is 
addressed in the REMAND section of this decision.  

The issue of the Veteran's entitlement to service connection for 
an acquired psychiatric disorder, including bipolar disorder, not 
otherwise specified, a panic disorder, a mood disorder, and a 
personality disorder are REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  
FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during 
service.

2.  The Veteran does not have PTSD. 

3.  An in-service personal assault stressor did not occur. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  In the present appeal, because the service 
connection claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that there 
can be no possibility of any prejudice to the Veteran under the 
holding in Dingess, supra.  

In a May 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection as well as what information and 
evidence must be submitted by the Veteran, what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post service VA and private treatment 
records, VA examinations, and the Veteran's statements.

Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not disabilities for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The applicable 
regulation requires that the in-service stressor or traumatic 
event involve actual or threatened death, serious injury, or a 
threat to the physical integrity of self or others and the 
person's response involve intense fear, helplessness or horror.  
See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from sources 
other than a veteran's service records may corroborate a 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor and such evidence include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  The regulation specifically provides that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than a veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors are 
related to combat, a veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not contradicted 
by service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, 38 U.S.C.A. 
§ 1154(b) requires that a veteran have actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies a veteran's testimony or 
statements as to the occurrence of the claimed stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

In this Veteran's case, the evidence does not show, nor does the 
Veteran allege, that she engaged in combat with the enemy during 
active service.  The Veteran has specifically stated that her 
claimed PTSD is not due to combat experiences, but is due to an 
alleged in-service harassment.  The Board also finds that there 
is no objective evidence that the Veteran "engaged in combat with 
the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is not 
applicable in the instant case.

The Veteran contends that she suffers from PTSD or other 
psychiatric disorders due to sexual harassment in-service.  In 
her May 2007 claim, the Veteran contends she was sexually 
harassed by her supervisor while stationed onboard the USS 
Platte, from May to September 1990.  The Veteran described the 
sexual harassment as verbal threats and unwanted sexual advances 
made against her by a superior officer.  In her September 2009 
DRO hearing, she also testified that she brought the harassment 
to the attention of both her Leading Petty Officer (LPO) and the 
Command Master Chief, but that no disciplinary action was taken.  
However, the Veteran's contemporaneous service records do not 
evidence this.

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), while there are diagnoses 
of PTSD of record, the weight of the evidence of record indicates 
that the Veteran does not have PTSD in accordance with DSM-IV 
criteria.  An April 2007 private medical report lists an Axis I 
diagnosis of bipolar disorder.  A July 2007 VA "Mental Health 
Initial Evaluation Consult" reports a provisional diagnosis of 
PTSD.  An October 2007 VA psychological evaluation report lists 
an Axis I diagnosis of PTSD due to MST.  A January 2008 VA 
"Mental Health Individual Therapy Note" lists an Axis I 
diagnosis of PTSD and stated "[p]atient's behavior and 
presentation is consistent with the diagnosis of PTSD, and 
consistent with her having been harmed by MST experienced while 
on active duty."  A February 2008 VA psychological examination 
lists an Axis I diagnosis of bipolar disorder, not otherwise 
specified, but found that Veteran did not present with PTSD 
during the examination.  The VA examiner also found that the 
traumatic event that the Veteran reported is not typically 
associated with PTSD.  A May 2009 VA "Mental Health Outpatient 
Note" notes that the Veteran was previously given a diagnosis of 
PTSD due to MST, bipolar disorder, not otherwise specified, and a 
rule out panic disorder.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, 
the probative value of a medical opinion is also based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, 
however, that the absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The weight of the medical evidence of record demonstrates that 
the Veteran does not have a diagnosed disability of PTSD.  The 
Board finds the February 2008 VA PTSD examination to be very 
probative.  The VA examiner who conducted the February 2008 
examination is identified as a licensed clinical psychologist 
with a Ph.D.  The report notes that it was based on a review of 
the Veteran's claims file and a psychiatric interview with her.  
The report sets forth in detail the Veteran's relevant social, 
military, and medical history.  The examiner diagnosed the 
Veteran with bipolar disorder and opined that the Veteran did not 
present with PTSD during the examination.  

The Board finds that the October 2007 VA psychological evaluation 
report is of little probative value because it was completed by a 
nurse practitioner and not a licensed clinical psychologist, and 
does not contain any report of harassment while in service.  The 
January 2008 VA "Mental Health Individual Therapy Note" is of 
little probative because there is no evidence that the examiner 
reviewed the Veteran's claims file or service treatment records 
or otherwise based the diagnosis on a thorough and accurate 
history.  Additionally, the examiner solely reported the 
Veteran's history.  As such, any repetition by a doctor reciting 
a reported medical history, are not probative in linking any 
present psychiatric disorder with the Veteran's period of 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is a 
medical professional).  The May 2009 VA "Mental Health 
Outpatient Note" is also of little probative value, because it 
only notes that there was a previous diagnosis of PTSD.  

The Board finds the report of the February 2008 VA examiner, 
coupled with the voluminous evidence showing multiple diagnoses 
of bipolar disorder, and other psychiatric disorders, to be the 
most probative evidence of record as to whether the Veteran has 
PTSD due to service.  The February 2008 VA opinion was thorough 
and took into account the results of both a clinical interview 
and psychological testing, as well as a complete review of the 
claims folder and documented medical history.  

Although there appears to be a diagnosis of PTSD rendered by a 
nurse practitioner and a psychologist, the Board finds that this 
evidence is substantially outweighed by the opinion offered by 
the 2008 VA examiner.  In regard to the October 2007 VA 
psychological evaluation, a licensed clinical psychologist is 
more qualified than a nurse practitioner to render a medical 
opinion concerning PTSD.  Also, as stated above, the January 2008 
VA examiner's diagnosis was based on the assumption that the 
Veteran was a reliable historian and was providing an accurate 
picture as to the current nature and severity of her symptoms and 
was not based upon a review of the entire claims file.  However, 
as the weight of the evidence does not show that an in-service 
personal assault this is even alleged to have met the DSM-IV 
criteria for a PTSD stressor actually occurred, the January 2008 
reliance on the report of in-service MST as the in-service 
stressful event reflects reliance on an inaccurate factual 
assumption in deriving the PTSD diagnosis.

Moreover, the overwhelming diagnosis since the onset of 
psychiatric symptoms has been that of bipolar disorder.  As 
noted, the February 2008 VA examiner provided substantial 
rationale, supported by the results of psychologist testing and 
references to his documented medical history, which demonstrated 
the contrary.  Accordingly, the Board finds that the greater 
weight of probative evidence is against finding that the Veteran 
has PTSD.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Therefore, without 
a competent diagnosis of PTSD, there may be no service connection 
for the claimed disability.

The Board also finds that the Veteran has not alleged an in-
service stressor.  The Veteran has not alleged a traumatic event 
that involved actual or threatened death, serious injury, or a 
threat to the physical integrity of self or others.  See DSM-IV 
§ 309.81.  She has also not alleged her response to such an event 
involved intense fear, helplessness, or horror.  On the contrary, 
the evidence of record shows the Veteran was angry and feared 
that she would be the one that would cause physical harm to her 
lead petty office if she returned to duty.  See September 1990 
Emergency Care and Treatment Record.  On the question of whether 
the alleged stressor, even if proven, is sufficient to support a 
diagnosis of PTSD, the February 2008 VA examiner opined that the 
Veteran's alleged harassment in service is not the type of event 
typically associated with PTSD.  See Cohen v. Brown, 10 Vet. App. 
128.

As such, the weight of the competent and credible evidence of 
record does not satisfy the elements of a PTSD claim under the 
criteria of 38 C.F.R. § 3.304(f), because it does not show that 
the Veteran has been diagnosed as having PTSD, and that the 
claimed in-service stressful event was not a personal assault 
stressor sufficient to support a diagnosis of PTSD.  The Board 
also finds that because the Veteran first filed a claim for 
service connection for PTSD in April 2007, over 17 years after 
leaving service, this absence of more contemporaneous complaints, 
reports, assertions, or claims weighs against her claim for 
service connection for PTSD.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD and the claim must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.


REMAND

In April 2007, the RO received the Veteran's claim for service 
connection for PTSD and a personality disorder.  Because the 
record shows that the Veteran experienced a variety of 
psychiatric symptoms and has been diagnosed with several 
different psychiatric disorders, VA must consider whether service 
connection is warranted for other disorders.  See Clemons, 23 
Vet. App. at 1. 

The Board is aware that Veteran's panic disorder and mood 
disorder may be symptoms of the Veteran's PTSD and that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  
38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 
259 (1994) (the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition).  
However, when a veteran seeks service connection for a particular 
psychiatric disorder, such as PTSD in this instance, VA must 
consider whether she is also seeking service connection for any 
other diagnosed acquired psychiatric disorder.  See Clemons.  

In this case, the Veteran has been diagnosed with bipolar 
disorder, not otherwise specified, a panic disorder, a mood 
disorder, and a personality disorder.  The Board finds that a 
REMAND is needed to address the question of service connection 
for an acquired psychiatric disorder, including to permit 
appropriate procedural and evidentiary development, such as a VA 
mental disorders examination and nexus opinion(s).  See 38 C.F.R. 
§ 19.9 (2010).  

In September 1990, while in service, the Veteran reported 
symptoms of depression and anti-social behavior and was diagnosed 
with a personality disorder.  The report also recommended 
expeditious administrative separation from service and 
subsequently, in October 1990, the Veteran was given an Honorable 
Discharge from the Navy, by reason of convenience to the 
government due to a personality disorder.  

As the record shows diagnoses of multiple mental disorders and a 
history of mental health issues in service, the Board finds that 
a comprehensive examination is needed to determine the diagnosis 
of any current psychiatric disorder, and for an opinion as to 
whether any diagnosed psychiatric disorder is related to service.

Accordingly, the remaining issue of service connection for an 
acquired psychiatric disorder (including bipolar disorder, not 
otherwise specified, a panic disorder, a mood disorder, and a 
personality disorder) is REMANDED for the following action:

1.  The RO/AMC should request an addendum 
opinion from the VA psychiatrist who 
examined the Veteran in February 2008 and 
provided an opinion regarding PTSD.  If this 
examiner is unable, or is unable to provide 
an opinion without an examination, the 
Veteran should be scheduled for another 
examination.  If that examiner is no longer 
available, request an examination from an 
appropriate VA psychological examiner.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis or 
diagnoses corresponding to the claimed 
psychiatric disorders.

For all psychiatric diagnoses, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the diagnosed disorders 
are etiologically related to the period of 
active service.  In this case, the Veteran 
has been previously diagnosed with bipolar 
disorder, not otherwise specified, a panic 
disorder, a mood disorder, and a personality 
disorder.  Specifically, the examiner should 
comment on the treatment the Veteran 
received during service for a personality 
disorder and symptoms of depression and 
anti-social behavior in service.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the  claim for service 
connection for an acquired psychiatric 
disorder should be readjudicated.  If the 
determination remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case, and should be given an 
opportunity to respond.

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  The Veteran 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination, as failure to do so 
may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


